DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/19 has been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 9, 11, 12, 17, 18, 20-21, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 2011/0136495).
As to claim 1, Chen et al teaches a communication system for improving utilization efficiency of radio resources, the communication system (figure 1) comprising a base station device (figure 2) and first and second terminal devices (elements 102 a-d) that communicate with the base station device, wherein the base station device comprises a first control unit that assigns radio resources including at least one or more resource blocks to both of the plurality of first and second terminal devices, the at least one or more resource blocks being able to be used by one of the first and second terminal devices, and wherein the first and second terminal devices comprise a second 
As to claim 2, Chen et al teaches the communication system according to claim 1, wherein the base station device comprises a reception processing unit that demodulates received signals from the first and second terminal devices (element 1010).
As to claim 3, Chen et al teaches the communication system according to claim 2, wherein the second control unit adds a reference signal separable for each of the first and second terminal devices to the transmission data, and wherein the reception processing unit separates the transmission data to which the reference signal is added from the received signal based on the reference signal (paragraph 96).
As to claim 5, Chen et al teaches the communication system according to any one of claims 2, wherein the first control unit performs control for transmitting common scheduling information to the plurality of first and second terminal devices by using a common control channel for the plurality of first and second terminal devices (paragraph 45).
As to claim 9, Chen et al teaches the communication system according to claim 2, wherein the first control unit determines the plurality of first and second terminal devices to which the radio resources are assigned based on quality information received from the plurality of first and second terminal devices (paragraphs 80, 81).



As to claim 12, the claim is a base station (figure 2) claim of claim 2; therefore, the claim is interpreted and rejected as set for the as claim 2.
As to claim 17, the claim is an apparatus (figure 3) claim of claim 1; therefore, the claim is interpreted and rejected as set for the as claim 1.
As to claim 18, the claim is an apparatus (figure 3) claim of claim 2; therefore, the claim is interpreted and rejected as set for the as claim 2. 
As to claim 20, the claim is a method claim of claim 1; therefore, the claim is interpreted and rejected as set for the as claim 1.
As to claim 21, the claim is a method claim of claim 2; therefore, the claim is interpreted and rejected as set for the as claim 2.
As to claim 23, the claim is a software claim of claim 1; therefore, the claim is interpreted and rejected as set for the as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13-16, 19, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Nam et al (US 20090268680).

	Chen et al fails to teach the interference within the resource blocks.  Nam et al teaches the interference within the resource block (paragraph 50).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Nam et al into the system of Chen et al in order to indicating unused resource blocks in systems that use the long term evolution (LTE) project.
As to claim 13, Chen et al teaches the base station device according to claim 11, the base station device comprising: a communication unit that communicates with the plurality of first and second terminal devices. wherein the control unit identifies the first terminal device among the at least one or more resource blocks of the radio resources and assigns the at least one of resource blocks to another the second terminal device different from the first terminal device.
 	Chen et al fails to teach at least one of unused resource blocks that are unused.  Nam et al teaches at least one of unused resource blocks that are unused (paragraph 19), Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Nam et al into the system of Chen et al in order to indicating unused resource blocks in systems that use the long term evolution (LTE) project.


wherein the control unit receives uplink data transmitted by the first terminal device via the communication unit, and wherein the control unit additional information added to the uplink data.  Chen et al fails to teach identifies the unused resource block.  
Nam et al teaches identifies the unused resource block (paragraph 19).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Nam et al into the system of Chen et al in order to indicating unused resource blocks in systems that use the long term evolution (LTE) project.
As to claim 15, Nam et al teaches the base station device according to claim 14, wherein the additional information is additional information indicating that the first terminal device does not use a resource block after the resource block used in the transmission of the uplink data among the at least one or more resource blocks of the radio resources assigned to the first terminal device (figure 6).
As to claim 16, Nam et al teaches the base station device according to claim 13, wherein the control unit identifies the unused resource block based on the number of the at least one or more resource blocks used in transmission of uplink data by the first terminal device among the at least one or more resource blocks of the radio resources assigned to the first terminal device (paragraph 19).
As to claim 19, the claim is an apparatus claim of claim 16; therefore, the claim is interpreted and rejected as set for the as claim 16.
As to claim 22, the claim is a method claim of claim 13; therefore, the claim is interpreted and rejected as set for the as claim 13.
.
6.	Claims 6, 8, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Sinclair et al (US 2007/0100480).
As to claim 6, Chen et al teaches the communication system according to any one of claims 2, Chen et al fails to teach the first control unit sets an upper limit of the number of terminal devices, which include the first and second terminal devices, to which the radio resources are assigned based on a predetermined criterion.  
Sinclair et al teaches the first control unit sets an upper limit of the number of terminal devices, which include the first and second terminal devices, to which the radio resources are assigned based on a predetermined criterion (paragraph 65).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Nam et al into the system of Chen et al in order to managing resources (e.g., functionality, services) based at least in part upon an established context.
As to claim 8, Sinclair et al teaches the communication system according to claim 2, wherein the first control unit determines the plurality of first and second terminal devices to which the radio resources are assigned based on locations of the plurality of first and second terminal devices (paragraph 65).
 	As to claims 25, 26, the prior arts teach communication system according to claim 1, the prior arts fails to teach the number of the at least one or more resource blocks of the radio resources assigned by the first control unit of the base station device is greater than the number of resource blocks required by the first or second terminal .
Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 7 and 10, the prior arts fails to teach further comprising the communication system according to claim 6, wherein the predetermined criterion is whether or not the reception processing unit is able to reduce interference in the plurality of first and second terminal devices OR the base station device comprises a first communication unit that communicates with the first and second terminal devices, wherein the first control unit identifies at least one of unused resource blocks that are unused by the first terminal device among the at least one or more resource blocks of the radio resources assigned, and assigns at least one of the identified unused resource blocks to the second terminal device different from the first terminal device, wherein the first and second terminal devices comprises comprise a second communication unit that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
	January 11, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642